Case 1:10-cv- -01075- -GI0- RSK ECE No. 142 filed 03/25/19 PagelD. 761 ‘Page 1 of £ 5

 

 

“UNITED svaTEs oisrercr count «=i i‘ ésSSSCFILED-GR

March 25, 2019 11:42 AM

WESTERN DISTRICT OF MICHIGAN ' CLERK OF COURT

SORRY HEAL oe
Plaintifé, | oe . Mo.1s10-ev-1075
ye oppo gy QUEST
ve
DAVID BLDIE,

Defendant.

REgne? wT FOR SANCTIONS

Now canes Plaintiff, Terry Neat, asking tha” court ‘to grant sanctions against

defendant and. defendants atkormey “for! ‘coriatanty “Piling vexatiuos motion and ” pleadings

 

as well as lying. about. Meovary matter’. .

 

Plaintiff Weal, filed a “4983 elvit” suit in 2019 ‘against ‘Gafendant for. violating

Plaintifis first and ‘Bight ‘antendément: rights. “Every since the ‘beging defendant and his .
attorneys have made. At almost _imgos sible ‘to bting this case “to ‘sonpletion Defendant:

has lisa about not having ‘certain requested ‘discovary items { SER ‘Sretn CIRCURT aAuguat

23,2018 OPINION NO, 17-2331 pys.5,5 5 y defondint Slaimad not to ‘have a copy of ‘gtatenents
made by other correc ction: ‘officer's ‘tho, witness 53 the incident ras. well as a- copy oft the

internal affaizg report, Atirer denying having the statements ‘and report, | the Attorney

used the documents to file a vexatious motion(ECF NO.116) that the magistrate HON,
Ray Kent informed them. not to file. because ‘time for motions had past; The assistant

' U.S. DISTRICT. COURT
; WESTERN DISTRICT OF MICHIGA
| BY_ ns _/ SCANNED B

bt
pee SWE

" Case 1:10-Cv-01075-GJQ-RSK "ECF No. 142 filed 03/25/19 PagelD.762 Page 2 of 5

A.G decided to not only file tha “motion but ts commit fraud with in the motion, -

‘This is not the first time that’ this case has been unnecessarily held UP. the
defendant. constantly changes : attorneys: ever yo time gometh, ng Aoes goss their way , such

as every time defendant Yost a ‘eumaiary juwignent.. thay “gilboh attorneys and tried it~

   

again, “ND 0 litigant deserves an “ opportunity” to go ‘over the same ground twice, hoping
that the passage of time. or “charg in compostion of the court will: provide a more

favorable result the second tim, enema STATES V. TURTLE MOUNTAIN BAND | (OF, CHIPPEWA

INDIAN’S 512 F.2d 517,529). as a ssult of defendant and theiz attorney's many stall
tactics Plaintiff has occurred eset for court fea's from having to go to the court

appeals and ¢ime for research ‘paying jail house lawyer to help litigate against the.

 

several vexatious plexling that ware Elles .

Next is this cage was @ Schsttet to go to trial April 9.2019 jin Febuaray the
defendants attorney filed for “onea: again another adjournment . On February 27,2019
their request. was denied “the donorabla Gordon Quist for very good reasons ', one being
that this is the oldest case on his docket ami that there has been at least five other
Assistant attorney generals: aséignes ‘to this Case.

“Sone how the Attorney for def endant still manage to get the trial date move once .
again. On March 4,2019 Piaintite Nealy received: a notica of hearing in the nail letting

hin _knew that his trial ‘dake has beeen “change to may 7,2019. This order was not issued.

by. Judge Gordon Guist, but by a MS. Jane M, Teoner . Asoonding eo Rule 16.) 44 a.

“scheduling order: can only be mditioa t or good cause and with the ‘consent of the juige,

It is clear by the Fudges ‘Pebiuazy hs 2019 order that he aia not cordent to the
scheduling modd Fication : .

3
a Case 1:10-cv-01075: GIQ- RSK ECE No, 142 filed 03/25/19 “PagelD. 763 Page 3 of 5

This just yet another attempt by ‘the’ dafendant ‘ana hig attorney to ware Plaintiff —

 

| Gown and cause him more stress.

 

Plaintiff Weal, ask that this “eouict! hold’ ‘defendant and ‘thet attorney’ “acoountable |
for the many delays in this case and qvant ‘sanction in accordance with mule 1 .in
the amount of $2,500 and. assign Plaintd ff an attorney from the. ‘BrO bond’ plan that the
western distcict has. Plaintiff also: ask that the ‘pafendants be ‘ordered to settle this

ease or go to trial on april 9,2019 as origina) ly oxdered.

2x gt

Terry Neal #330118

Kinross Corr, Facility —
4533 W. Industrial Park Drive
Rinchelce, MI 49786

Dade 2 -20- ‘4
.(64 Page 4of5

 
:10-cv-01075-GJQ-RSK ECF No. 142 filed 03/25/19 PagelD.765 Page 5of5

ed bea Pathe bet

 
